SHARON    KELLER                             Court of Criminal Appeals                                      Abel Acosta
 PRESIDING JUDGE                                                                                                CLERK
                                                 EO. BOX 12308, CAPITOL STATION                              512-463-1551

LAWRENCE E. MEYERS
                                                     AUSTIN, TEXAS 78711                                  S1AN R. SCHILHAB
CHERYL JOHNSON
                                                                                                           GENERAL COUNSEL
MIKE KEASLER
                                                                                                             51 2-463-1 597
BARBARA P.   HERVEY

ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY

DAVID NEWELL
 JUDGES




                                                           April 1,2015


             Sharri Roessler, Clerk
             10th Court of Appeals
             501 Washington Ave, Ste. 415
             Waco, Texas 76701

                             RE:      Marco Polo Medina-Gonzalez
                                      Trial Court Number 2012-2077-C2
                                      Case Number PD-1661-14
                                      COA# 10-13-00394-CR
             Dear Clerk:


                      Enclosed please find the State's Exhibits 2 and 21 in the above referenced cause.

             Please call if you have any questions.


             Very truly yours,


             Abel Acosta
             Clerk




                            Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                                 website: www.txcourts.gov/cca